Citation Nr: 1127248	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-38 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of compression fractures of the thoracic spine.

2.  Entitlement to service connection for a pinched nerve in the left shoulder, to include as due to a thoracic spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had honorable service from September 24, 1965 to September 24, 1968.  He was discharged under other than honorable conditions for his service from September 25, 1968 to April 13, 1971.  

An administrative decision dated November 1986 found that the Veteran's second period of service (i.e., September 25, 1968 to April 13, 1971), which was terminated under other than honorable conditions, was a bar to VA benefits.  See also, 38 C.F.R. § 3.12.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2009, these claims remanded by the Board for further development, to include obtaining outstanding service treatment records and records pertaining to the Veteran's in-service motor vehicle accident.  

Unfortunately, another remand is required for the reasons discussed below.  The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of these claims requires additional development.

Pursuant to the Board's May 2009 remand, the RO submitted requests in July 2009 through the National Personnel Records Center (NPRC) Personnel Information Exchange System (PIES) for records dated in December 1969 pertaining to treatment for a back injury from Noble Army Hospital at Fort McClellan, Alabama and records associated with the Veteran's motor vehicle accident in January 1968 or December 1969.  However, in a PIES response dated in August 2009, the NPRC indicated that a search of clinical records from Fort McClellan dated in 1969 produced no records and all available records associated with the motor vehicle accident had been mailed.

However, in a May 2003 VA examination report, the Veteran indicated that he received disability benefits from the Social Security Administration (SSA) until 1999.  According to the Veteran, he subsequently "lost" these benefits after he was imprisoned.  In February 2006, the SSA indicated that the Veteran did not have enough quarters for Social Security benefits.  But, he began receiving Supplemental Security Income (SSI) benefits in July 2005.  To date, no attempt has been made to obtain these records.  On remand, therefore, an attempt should be made to obtain a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified.  

Additionally, it appears that the Veteran was provided inadequate notice of the information and evidence needed to substantiate his service connection claim for a left shoulder disability.  Therefore, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for a left shoulder disability, to include a pinched nerve, on direct, presumptive, and secondary bases (to include as secondary to a service-connected disability).

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from May 9, 2003.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his thoracic spine and left shoulder disabilities that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his thoracic spine and left shoulder disabilities that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for left shoulder disability, to include a pinched nerve, on direct, presumptive, and secondary bases (to include as secondary to a service-connected disability).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from May 9, 2003.  If there are no VA medical records dated after May 9, 2003, this finding should be documented in the claims folder.

4.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits, including Supplemental Security Income (SSI).  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted (particularly as it pertains to the Veteran's service connection claim for a left shoulder disability), and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


